In the remarks, applicant argued in substance that
	(A)	The Office restricts these versions of claim 1 as related as combination and subcombination. However, Applicant submits that this restriction is improper. "To support a requirement for restriction between combination and subcombination inventions, both two-way distinctness and reasons for insisting on restriction are necessary, i.e., there would be a serious search burden if restriction were not required as evidenced by separate classification, status, or field of search." MPEP 806.05(c). Here, Applicant submits that neither requirement is met.
	As to point (A), newly submitted claims 1-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions in original claim 1 and the newly submitted claims 1-20 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the limitations of a first chunk of data comprising the manifest data and the first plurality of data fragments, and many other limitations in dependent claims 2-16 are not required for sending the data as claimed in the original claim 1. Please refer to listing of claims for limitations of claims 2-16. The data being sent is not required to comprise the first chunk of data comprising the manifest data and the first plurality of data fragments, and many other limitations in dependent claims 2-16 for patentability. The subcombination has other 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The newly submitted inventions require different field of search. Searching prior art using keywords sending data, transmitting data, and/or transferring data in the original claim 1 would not result in any art pertinent to chunk of data comprising the manifest data and the first plurality of data fragments, and many other limitations in dependent claims 2-16. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the newly submitted claims 1-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant's arguments filed on 02/22/2021 have been fully considered but they are not deemed to be persuasive.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448